DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered.
Accordingly, claims 1-4, 6-11, and 13-20 are pending in this application. Claims 1, 7-8, 14-15, 18, and 20 are currently amended. Claims 5 and 12 are cancelled.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 02/28/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Further, regarding the new limitations of “creating new data sources representing an output of the one or more data transformation templates and mapping the new data sources to the concepts describing the output of the one or more data transformation templates, wherein the new data sources are created as the output of a data transformation performed by the one or more data transformation templates, and wherein additional data transformation templates generating additional data transformations are automatically provided using the newly created data sources” recited in claims 1, 8, and 15, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharzer et al. (US 11263382 B1, hereinafter Sharzer) in view of Rausch (US 20070174308 A1).


Regarding Claim 1, Sharzer discloses a method for intelligent management of data flows in a computing environment by a processor ([Col. 19, lines 55-58]: the techniques herein are performed by computer system 800 in response to processor(s) 804 executing one or more sequences of one or more instructions contained in main memory 806) comprising: 
automatically creating and managing one or more data transformation templates in time-series data applications (see Fig.3,  time series graph 312) according to concepts, one or more instances of the concepts, relationships between the concepts, (Fig. 5, Figs. 7A-7D; [Col. 11, lines 59-67]: Once a template for a given data source is created, it can be saved and used by the system in the future to automatically recognize the data source and transform it into the desired format); and 
a mapping of the concepts to one or more data sources ([Col. 12, lines 1-4]: This data ingestion can be performed automatically by mapping templates or rules which transform the data into the desired format; Template mapping 710), 
wherein the one or more data transformation templates comprise a time-aggregation of a sum of all data flows from child concepts descending from the concepts used to produce time-series data cleaned from outliers ([Col. 10, lines 30-35]: For example, in FIG. 4, large datasets which have been received from various different sources in different formats are aggregated in tabular format. From this view, various graphs and reports, such as the one illustrated in FIG. 5, can be generated to assist the analyst in detecting irregularities).
However, Sharzer does not explicitly teach “creating new data sources representing an output of the one or more data transformation templates and mapping the new data sources to the concepts describing the output of the one or more data transformation templates, wherein the new data sources are created as the output of a data transformation performed by the one or more 
On the other hand, in the same field of endeavor, Rausch teaches
creating new data sources representing an output of the one or more data transformation templates ([0003]: Although only one data source 12 is shown in FIG. 1, in a typical implementation many data sources, each with distinct native formats, are extracted and transformed into the common format of the data warehouse 20; [0010]: FIG. 6 is an example flow diagram for building a new template transform) and 
mapping the new data sources to the concepts describing the output of the one or more data transformation templates, wherein the new data sources are created as the output of a data transformation performed by the one or more data transformation templates ([0025]: The factory 16A serves as the mechanism that is used to describe the templated transformation, for example using meta data; [0036]: FIG. 9 is an example block diagram explaining how the metadata contained in the template transforms maps to software items (code segments) used by the transformation factory to construct an instance of a templated transform in a job process 44), and wherein additional data transformation templates generating additional data transformations are automatically provided using the newly created data sources ([0025]: The transform factory 16A provides the ability to create individual templated transforms 42 and to store these in a master library 16B of available transforms that can be used to create instances of transformations in any job process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Sharzer with the teachings of Rausch to include “creating new data sources representing an output of the one or 
The motivation for doing so would be to create data sources using a plurality of transformation templates stored in a transformation library, as recognized by Rausch ([0004] of Rausch: In one example methodology, a plurality of transformation templates are stored in a transformation library, each transformation template including software objects that describe how to transform extracted data prior to loading the data into the data warehouse).

Regarding Claim 2, the combined teachings of Sharzer and Rausch disclose the method of claim 1.
Sharzer further teaches representing a semantic description of the time-series data applications using a semantic database according to the concepts, the one or more instances of the concepts, the relationships between the concepts ([Col. 6, lines 35-50]: For example, data ingestion engine 116 may receive data from data source 104, and may store the data received in a table associated with data source 104 in a relational database. Event data may comprise various pieces of information associated with a transaction…  The data so acquired may then be used by other components of system 132, such as the statistics generation engine 124. and annotation engine 128. Annotation engine 128 may provide descriptive annotations of various elements associated with the data.), and 
([Col. 8, lines 16-22]: The mappings in code list 198 may be standardized descriptions (e.g. imported from a reference table or entered by a user) or may be automatically generated by the system (e.g. by learning from existing data). For example, if a first dataset is provided that comprises both codes and descriptions, the system may infer the mapping and create a code list 198 based on it).

Regarding Claim 3, the combined teachings of Sharzer and Rausch disclose the method of claim 1.
Rausch further teaches receiving the one or more data transformation templates and meta information specifying concepts of inputs and outputs of the data transformation (Fig. 4; [0030]: In step 56 the newly-designed template transformation, with its unique link, are checked into the master library 16B. Following storage, users of the system may then access the template transformations in step 58 and select a stored template for use in a particular data warehousing job process).

Regarding Claim 4, the combined teachings of Sharzer and Rausch disclose the method of claim 1.
Rausch further teaches creating one or more instances of the one or more data transformation templates applied to the one or more data sources that match the one or more instances of a concept describing input data to the one or more data transformation templates ([0025]: The transform factory 16A provides the ability to create individual templated transforms 42 and to store these in a master library 16B of available transforms that can be used to create instances of transformations in any job process. The factory 16A serves as the mechanism that is used to describe the templated transformation, for example using meta data. The factory 16A creates all of the information necessary to reconstruct the templated transformation, and/or to create an instance of the templated transformation in any job process).

Regarding Claim 6, the combined teachings of Sharzer and Rausch disclose the method of claim 1.
Sharzer further teaches mapping the time-series data, the one or more data sources, and the concepts, or a combination thereof to a semantic database ([Col. 14, lines 34-42]: As illustrated in FIG. 7D, file type mapper view of GUI 700 may also display drop-down boxes 734 above column headers 728. Each drop-down menu may include the list of canonical data fields 732 associated with selected transformation template. The user may map canonical data fields 732 to data fields 726 by selecting the canonical data field 732 from the drop-down menu that corresponds to each data field 726 of content 724).

Regarding Claim 7, the combined teachings of Sharzer and Rausch disclose the method of claim 1. 
Rausch further teaches monitoring and detecting one or more changes in the one or more data sources and the concepts; or creating the additional data transformation templates upon determining the one or more data transformation templates are invalid ([0024]: Because all instances of a particular transform are linked back to the original transformation template, changes made to the original may be propagated to all of the instances. Thus, if certain business rules change or if the user interface of the transform requires alteration, then the designer of the template simply changes the transformation template object stored at the library 16B, and all uses of that transform object receive the updates).

Regarding Claim 8, Sharzer discloses a system for providing intelligent management of data flows in a computing environment, comprising: one or more processors with executable instructions that when executed cause the system to ([Col. 19, lines 55-58]: the techniques herein are performed by computer system 800 in response to processor(s) 804 executing one or more sequences of one or more instructions contained in main memory 806): 
automatically create and manage one or more data transformation templates in time-series data applications (see Fig.3,  time series graph 312) according to concepts, one or more instances of the concepts, relationships between the concepts (Fig. 5, Figs. 7A-7D; [Col. 11, lines 59-67]: Once a template for a given data source is created, it can be saved and used by the system in the future to automatically recognize the data source and transform it into the desired format),
and a mapping of the concepts to one or more data sources ([Col. 12, lines 1-4]: This data ingestion can be performed automatically by mapping templates or rules which transform the data into the desired format; Template mapping 710), 
wherein the one or more data transformation templates comprise a time-aggregation of a sum of all data flows from child concepts descending from the concepts used to produce time-series data cleaned from outliers ([Col. 10, lines 30-35]: For example, in FIG. 4, large datasets which have been received from various different sources in different formats are aggregated in tabular format. From this view, various graphs and reports, such as the one illustrated in FIG. 5, can be generated to assist the analyst in detecting irregularities).
However, Sharzer does not explicitly teach “create new data sources representing an output of the one or more data transformation templates and mapping the new data sources to the 
On the other hand, in the same field of endeavor, Rausch teaches
create new data sources representing an output of the one or more data transformation templates ([0003]: Although only one data source 12 is shown in FIG. 1, in a typical implementation many data sources, each with distinct native formats, are extracted and transformed into the common format of the data warehouse 20; [0010]: FIG. 6 is an example flow diagram for building a new template transform) and 
mapping the new data sources to the concepts describing the output of the one or more data transformation templates, wherein the new data sources are created as the output of a data transformation performed by the one or more data transformation templates ([0025]: The factory 16A serves as the mechanism that is used to describe the templated transformation, for example using meta data; [0036]: FIG. 9 is an example block diagram explaining how the metadata contained in the template transforms maps to software items (code segments) used by the transformation factory to construct an instance of a templated transform in a job process 44), and wherein additional data transformation templates generating additional data transformations are automatically provided using the newly created data sources ([0025]: The transform factory 16A provides the ability to create individual templated transforms 42 and to store these in a master library 16B of available transforms that can be used to create instances of transformations in any job process).

The motivation for doing so would be to create data sources using a plurality of transformation templates stored in a transformation library, as recognized by Rausch ([0004] of Rausch: In one example methodology, a plurality of transformation templates are stored in a transformation library, each transformation template including software objects that describe how to transform extracted data prior to loading the data into the data warehouse).

Regarding Claim 9, the combined teachings of Sharzer and Rausch disclose the system of claim 8. 
Sharzer further teaches wherein the executable instructions further represent a semantic description of the time-series data applications using a semantic database according to the concepts, the one or more instances of the concepts, the relationships between the concepts ([Col. 6, lines 35-50]: For example, data ingestion engine 116 may receive data from data source 104, and may store the data received in a table associated with data source 104 in a relational database. Event data may comprise various pieces of information associated with a transaction…  The data so acquired may then be used by other components of system 132, such as the statistics generation engine 124. and annotation engine 128. Annotation engine 128 may provide descriptive annotations of various elements associated with the data.), and
the mapping of the concepts to the one or more data sources ([Col. 8, lines 16-22]: The mappings in code list 198 may be standardized descriptions (e.g. imported from a reference table or entered by a user) or may be automatically generated by the system (e.g. by learning from existing data). For example, if a first dataset is provided that comprises both codes and descriptions, the system may infer the mapping and create a code list 198 based on it).

Regarding Claim 10, the combined teachings of Sharzer and Rausch disclose the system of claim 8.
 Rausch further teaches wherein the executable instructions further receive the one or more data transformation templates and meta information specifying the concepts of inputs and outputs of the data transformation (Fig. 4; [0030]: In step 56 the newly-designed template transformation, with its unique link, are checked into the master library 16B. Following storage, users of the system may then access the template transformations in step 58 and select a stored template for use in a particular data warehousing job process).

Regarding Claim 11, the combined teachings of Sharzer and Rausch disclose the system of claim 8.
Rausch further teaches wherein the executable instructions further create one or more instances of the one or more data transformation templates applied to the one or more data sources that match the one or more instances of the concepts describing input data to the one or more data transformation templates ([0025]: The transform factory 16A provides the ability to create individual templated transforms 42 and to store these in a master library 16B of available transforms that can be used to create instances of transformations in any job process. The factory 16A serves as the mechanism that is used to describe the templated transformation, for example using meta data. The factory 16A creates all of the information necessary to reconstruct the templated transformation, and/or to create an instance of the templated transformation in any job process).

Regarding Claim 13, the combined teachings of Sharzer and Rausch disclose the system of claim 8.
 Sharzer further teaches wherein the executable instructions further map the time-series data, the one or more data sources, and the concepts, or a combination thereof to a semantic database ([Col. 14, lines 34-42]: As illustrated in FIG. 7D, file type mapper view of GUI 700 may also display drop-down boxes 734 above column headers 728. Each drop-down menu may include the list of canonical data fields 732 associated with selected transformation template. The user may map canonical data fields 732 to data fields 726 by selecting the canonical data field 732 from the drop-down menu that corresponds to each data field 726 of content 724).

Regarding Claim 14, the combined teachings of Sharzer and Rausch disclose the system of claim 8.
Rausch further teaches wherein the executable instructions further: monitor and detect one or more changes in the one or more data sources and the concepts; or create the additional data transformation templates upon determining the one or more data transformation templates are invalid ([0024]: Because all instances of a particular transform are linked back to the original transformation template, changes made to the original may be propagated to all of the instances. Thus, if certain business rules change or if the user interface of the transform requires alteration, then the designer of the template simply changes the transformation template object stored at the library 16B, and all uses of that transform object receive the updates).

Regarding Claim 15, Sharzer discloses a computer program product for, by one or more processors, providing intelligent management of data flows in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising ([Col. 19, lines 55-58]: the techniques herein are performed by computer system 800 in response to processor(s) 804 executing one or more sequences of one or more instructions contained in main memory 806): an executable portion that 
automatically creates and manages one or more data transformation templates in time-series data applications (see Fig.3,  time series graph 312) according to concepts, one or more instances of the concepts, relationships between the concepts (Fig. 5, Figs. 7A-7D; [Col. 11, lines 59-67]: Once a template for a given data source is created, it can be saved and used by the system in the future to automatically recognize the data source and transform it into the desired format; and 
a mapping of the concepts to one or more data sources ([Col. 12, lines 1-4]: This data ingestion can be performed automatically by mapping templates or rules which transform the data into the desired format; Template mapping 710), wherein the one or more data transformation templates comprise a time-aggregation of a sum of all data flows from child concepts descending from the concepts used to produce time-series data cleaned from outliers ([Col. 10, lines 30-35]: For example, in FIG. 4, large datasets which have been received from various different sources in different formats are aggregated in tabular format. From this view, various graphs and reports, such as the one illustrated in FIG. 5, can be generated to assist the analyst in detecting irregularities).
However, Sharzer does not explicitly teach “an executable portion that creates new data sources representing an output of the one or more data transformation templates and mapping the new data sources to the concepts describing the output of the one or more data transformation templates, wherein the new data sources are created as the output of a data transformation performed by the one or more data transformation templates, and wherein additional data transformation templates generating additional data transformations are automatically provided using the newly created data sources.”
On the other hand, in the same field of endeavor, Rausch teaches
an executable portion that creates new data sources representing an output of the one or more data transformation templates ([0003]: Although only one data source 12 is shown in FIG. 1, in a typical implementation many data sources, each with distinct native formats, are extracted and transformed into the common format of the data warehouse 20; [0010]: FIG. 6 is an example flow diagram for building a new template transform) and 
mapping the new data sources to the concepts describing the output of the one or more data transformation templates, wherein the new data sources are created as the output of a data transformation performed by the one or more data transformation templates ([0025]: The factory 16A serves as the mechanism that is used to describe the templated transformation, for example using meta data; [0036]: FIG. 9 is an example block diagram explaining how the metadata contained in the template transforms maps to software items (code segments) used by the transformation factory to construct an instance of a templated transform in a job process 44), and wherein additional data transformation templates generating additional data transformations are automatically provided using the newly created data sources ([0025]: The transform factory 16A provides the ability to create individual templated transforms 42 and to store these in a master library 16B of available transforms that can be used to create instances of transformations in any job process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the computer program product of Sharzer with the teachings of Rausch to include “an executable portion that creates new data sources representing an output of the one or more data transformation templates and mapping the new data sources to the concepts describing the output of the one or more data transformation templates, wherein the new data sources are created as the output of a data transformation performed by the one or more data transformation templates, and wherein additional data transformation templates generating additional data transformations are automatically provided using the newly created data sources.”
The motivation for doing so would be to create data sources using a plurality of transformation templates stored in a transformation library, as recognized by Rausch ([0004] of Rausch: In one example methodology, a plurality of transformation templates are stored in a transformation library, each transformation template including software objects that describe how to transform extracted data prior to loading the data into the data warehouse).

Regarding Claim 16, the combined teachings of Sharzer and Rausch disclose the computer program product of claim 15.
([Col. 6, lines 35-50]: For example, data ingestion engine 116 may receive data from data source 104, and may store the data received in a table associated with data source 104 in a relational database. Event data may comprise various pieces of information associated with a transaction…  The data so acquired may then be used by other components of system 132, such as the statistics generation engine 124. and annotation engine 128. Annotation engine 128 may provide descriptive annotations of various elements associated with the data.), and
the mapping of the concepts to the one or more data sources ([Col. 8, lines 16-22]: The mappings in code list 198 may be standardized descriptions (e.g. imported from a reference table or entered by a user) or may be automatically generated by the system (e.g. by learning from existing data). For example, if a first dataset is provided that comprises both codes and descriptions, the system may infer the mapping and create a code list 198 based on it)

Regarding Claim 17, the combined teachings of Sharzer and Rausch disclose the computer program product of claim 15.
Rausch further teaches an executable portion that receives the one or more data transformation templates and meta information specifying the concepts of inputs and outputs of the data transformation (Fig. 4; [0030]: In step 56 the newly-designed template transformation, with its unique link, are checked into the master library 16B. Following storage, users of the system may then access the template transformations in step 58 and select a stored template for use in a particular data warehousing job process).

Regarding Claim 18, the combined teachings of Sharzer and Rausch disclose the computer program product of claim 15.
Rausch further teaches an executable portion that creates one or more instances of the one or more data transformation templates applied to the one or more data sources that match the one or more instances of the concepts describing input data to the one or more data transformation templates ([0025]: The transform factory 16A provides the ability to create individual templated transforms 42 and to store these in a master library 16B of available transforms that can be used to create instances of transformations in any job process. The factory 16A serves as the mechanism that is used to describe the templated transformation, for example using meta data. The factory 16A creates all of the information necessary to reconstruct the templated transformation, and/or to create an instance of the templated transformation in any job process).

Regarding Claim 19, the combined teachings of Sharzer and Rausch disclose the computer program product of claim 15.
Sharzer further teaches an executable portion that maps the time-series data, the one or more data sources, and the concepts, or a combination thereof to a semantic database ([Col. 14, lines 34-42]: As illustrated in FIG. 7D, file type mapper view of GUI 700 may also display drop-down boxes 734 above column headers 728. Each drop-down menu may include the list of canonical data fields 732 associated with selected transformation template. The user may map canonical data fields 732 to data fields 726 by selecting the canonical data field 732 from the drop-down menu that corresponds to each data field 726 of content 724).

Regarding Claim 20, the combined teachings of Sharzer and Rausch disclose the computer program product of claim 15.
 Rausch further teaches an executable portion that: monitors and detects one or more changes in the one or more data sources and the concepts; or creates the additional data transformation templates upon determining the one or more data transformation templates are invalid ([0024]: Because all instances of a particular transform are linked back to the original transformation template, changes made to the original may be propagated to all of the instances. Thus, if certain business rules change or if the user interface of the transform requires alteration, then the designer of the template simply changes the transformation template object stored at the library 16B, and all uses of that transform object receive the updates).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/S.D.H./Examiner, Art Unit 2168                                                                                                                                                                                                                                                                                                                                                                                                                                                             



/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168